Motion for leave to reargue motion of September 6, 1960, granted and, upon reargument, the motion for leave to appeal on the original record is denied. That branch of the motion requesting an extension of time within which to perfect said appeal is granted to the extent of enlarging the appellant’s time to serve and file the record on appeal and the appellant’s points up to and including December 22, 1960, with notice of argument for January 3, 1961, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.